Title: To James Madison from Elias Vander Horst, 22 December 1804 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


22 December 1804, Bristol. “Since my last respects to you of the 29h. of Augt. ⅌ the Ship Lewis Via Boston, I have not been honored with any of your favors. The last Crop of Wheat in this Country has been by no means so deficient as it was generally expected it would be, and the Price has in consequence fallen considerably within a short time—the supplies from abroad however continue to be large & will probably continue so until the next Crop. A War between Great Britain & Spain I consider as near at hand, indeed I think it has long been determined on here.
“Enclosed are a few of our latest News Papers also ⟨a⟩ London price Current [not found], to which I beg leave to refer you for what is now passing in this quarter of a Public Nature. I am sorry I could not get a more regular Set of the London Papers as those enclosed are all I can now procure.”
